DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 12/679,784, filed on 3/24/2010.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
Claim 1 has been replaced with the following:
A surgical cutting apparatus having:
a microwave radiation source arranged to generate a microwave radiation signal;
a surgical instrument for cutting biological tissue, the surgical instrument comprising an antenna connected to the microwave radiation source and arranged to emit a substantially uniform microwave radiation field;
a reflected radiation detector connected between the microwave radiation source and the antenna to detect signals reflected back from the antenna;

a certain rate of change of reflected power for a certain time slot; 
a certain rate of change of reflected power for a certain duration; 
a constant level of reflected power for a certain time slot; 
a constant level of reflected power for a certain duration; 
a constant voltage for a certain duration; or
a voltage spike in the reflected signal; 
a power level adjuster connected between the microwave radiation source and antenna and arranged to automatically adjust a power level of the microwave radiation signal received by the antenna if the reflected power monitor detects the signature event; and
wherein the power level adjustor is arranged to:
reduce the power level from a first value to a second non-zero value when the signature event is detected; and
automatically ramp the power level back up from the second non-zero value to the first value in a predetermined recovery time period after reducing the power level.

Claim 2, line 2, “the signature event is either:” should read --the signature event further includes at least one of:--
Authorization for this examiner’s amendment was given in an interview with Brian Stevens on 3/18/2021.
Reasons for Allowance
Claims 1-3 and 5-10 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose “a reflected power monitor arranged to detect a signature event in the reflected signals detected by the reflected radiation detector during a cutting process, wherein the signature event is a detectable behaviour in the reflected signals and is at least one of the following: a certain rate of change of reflected power for a certain time slot; a certain rate of change of reflected power for a certain duration; a constant level of reflected power for a certain time slot; a constant level of reflected power for a certain duration; a constant voltage for a certain duration; or a voltage spike in the reflected signal” as indicated in claim 1 as a whole and “wherein the amplification unit is manually switchable between a first configuration for amplifying the signal to a first non-zero power level for treatment and a second configuration for amplifying the signal to a boosted second power level that is higher than the first power level” in claim 5 as a whole.
Regarding claim 1, the Examiner has cited Hancock (U.S. PGPub. No. 20060155270) as the most pertinent prior art reference, which teaches a similar tissue ablation device comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach wherein the signature event is a rate of change of reflected power for a time slot or duration, a constant level of reflected power for a certain time slow or duration, a constant voltage for a certain duration or a voltage spike in the reflected signal. The identified prior art describes a signature event being a variation in radiation detected or adjusted impedance in response to characteristics of tissue. The applicant claims the elements listed above, which differ than those sited in Hancock, as the signature event. Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. Therefore, 
Regarding claim 5, the Examiner has cited Hancock (U.S. PGPub. No. 20060155270) as the most pertinent prior art reference, which teaches a similar tissue ablation device comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “the amplification unit manually switchable between a first configuration… and second configuration for amplifying the signal to a boosted second power level”. Hancock teaches using various amplifiers, which are known to amplify power, however, the applicant claims the adjustment being manually switchable via footswitches, pedals, or push buttons (disclosed in the specification). Because the claim is read in light of the specification, the Examiner asserts that the splitter of Hancock would not be used in the same function as that of the instant invention. Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts there is not motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794